

Exhibit 10.2


On August 3, 2016, SAExploration Holdings, Inc. entered into amendments to the
amended and restated employment agreements (the “First Amendments”) with Jeffrey
Hastings, Brian Beatty, Brent Whiteley, Michael Scott, Darin Silvernagle and
Ryan Abney (the “Executives”). In connection with the entry into the First
Amendments, the Executives agreed to accept a temporary 10% salary reduction to
the Executive’s current base salary ending on the payroll dated April 3, 2017.






































































































--------------------------------------------------------------------------------




FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT


THIS FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (the “Amendment”), is
effective as of August 3, 2016 (the “Amendment Effective Date”), by and between
SAExploration Holdings, Inc., a Delaware corporation (the “Employer” or the
“Company”), and Executive Name, an individual residing in the State of Alaska
(the “Executive”). The Employer and the Executive may be referred to singularly
as “Party” or collectively as “Parties.”


RECITALS


WHEREAS, effective on August 3, 2016, the Company and Executive entered into an
Executive Employment Agreement (the “Employment Agreement”), and


WHEREAS, due to the current economic conditions within the oil and gas industry,
and in order to preserve the economic condition of the Company, the Executive
agrees to accept a temporary 10% salary reduction of the Executive’s current
base salary ending on the payroll dated April 3, 2017, and


WHEREAS, the Parties desire to amend Section 4 (a) of the Agreement in the
manner reflected herein, and


NOW, THEREFORE, in consideration of the premises and mutual covenants and
conditions herein, the Parties, intending to be legally bound, hereby agree as
follows, effective as of the Amendment Effective Date:


1. Compensation and Benefits. Section 4 (a) of the Agreement is hereby modified
to provide that the Executive’s current base salary shall be reduced by ten
(10%) percent effective on the payroll dated August 5, 2016, and ending on the
payroll dated April 3, 2017. After the payroll dated April 3, 2017, the
Executive’s base salary shall be restored to the Base Salary under the
Employment Agreement.


2. Counterparts. This Amendment may be executed in one or more facsimile,
electronic or original counterparts, each of which shall be deemed an original
and both of which together shall constitute the same instrument.


3. Term. This Amendment shall expire as of April 3, 2017, unless extended in
writing by agreement of the Parties.


4. Ratification. All terms and provisions of the Agreement not amended hereby,
either expressly or by necessary implication, shall remain in full force and
effect. From and after the date of this Amendment, all references to the term
“Agreement” in this Amendment or the original Agreement shall include the terms
contained in this Amendment.


IN WITNESS WHEREOF, the Parties hereto have executed this Amendment to the
Executive Employment Agreement effective as of the Amendment Effective Date.


EMPLOYER:
SAExploration Holdings, Inc.


By: __________________________


Name: __________________________


Title: __________________________






EXECUTIVE:


By: __________________________


Name: __________________________


